IN THE SUPREME COURT OF TENNESSEE
                               AT NASHVILLE
      IN RE: APPLICATION OF APPALACHIAN SCHOOL OF LAW,                 FILED
                           PETITIONER
                                                                           May 30, 2000

                                No. M2000-00053-SC-BLE-CV             Cecil Crowson, Jr.
                                                                     Appellate Court Clerk

                                            ORDER
        Pursuant to Supreme Court Rule 7, Article 14.01 the Petitioner, Appalachian School of Law
(hereinafter “ASL”) appeals the denial of the Tennessee Board of Law Examiners to allow graduates
of the ASL to sit for the Tennessee bar exam.
        Petitioner is in its third year of operation. Petitioner avers that “At its August 5, 1999
meeting, the ABA Council on Legal Education and Admissions to the Bar found ASL to be in the
requisite ‘substantial compliance’ with the fifty-one (51) ABA Standards for Approval of Law
Schools, including the Program of Legal Education (Standards 301 to 307), with two exceptions: low
admissions standards and inadequate institutional finances. Based on those two exceptions, the ABA
Council denied ASL’s accreditation application. Since ASL will fully rectify the two exceptions by
no later than August, 2000, ASL is in the process of timely filing a second application for ABA
accreditation which appears will be granted.”

       Based upon the denial of accreditation by the ABA, the Tennessee Board of Law Examiners
denied ASL’s request based upon Article II. Section 2.02 states:

       Approval of Law Schools. Each applicant to take the examination must have
       completed a course of instruction in and graduated from a regularly organized law
       school which is accredited by the American Bar Association, or one which as been
       approved by the Board pursuant to Section 2.03.

Section 2.3 allows approval by the Board of only law schools located in Tennessee. ASL is located
in Virginia and not in Tennessee and therefore is not eligible for approval by the Board. No
provision in our rules authorizes approval or investigation by the Board of Law Examiners of law
schools which are not located in this state.

        Petitioner requests this Court to reverse the determination of the Tennessee Board of Law
Examiners denying its graduates to sit for the Tennessee bar exam. This Court has considered the
petition of ASL and has concluded that it should be denied.

                                                    PER CURIAM